                  Case 1:19-cv-01038-DAD-JLT Document 107 Filed 07/30/19 Page 1 of CMP,CLOSED
                                                                                   12
                                     U.S. District Court
                          Southern District of Indiana (Indianapolis)
                   CIVIL DOCKET FOR CASE #: 1:18−cv−01767−JMS−MJD

BILLINGS v. RYZE CLAIM SOLUTIONS, LLC                                  Date Filed: 06/11/2018
Assigned to: Judge Jane Magnus−Stinson                                 Date Terminated: 07/29/2019
Referred to: Magistrate Judge Mark J. Dinsmore                         Jury Demand: Plaintiff
Case in other court: California Eastern, 1:17−cv−01600                 Nature of Suit: 710 Labor: Fair Standards
Cause: 29:201 Fair Labor Standards Act                                 Jurisdiction: Federal Question

Discovery Deadline:                                                    Settlement Conference:
Dispositive Motion Deadline:                                           Final Pretrial Conference:
                                                                       Trial Date:
Plaintiff
LESLIE BILLINGS                                          represented by Ann Hendrix
an individual                                                           The Myers Law Group, A.P.C.
                                                                        9327 Fairway View Place
                                                                        Ste. 100
                                                                        Rancho Cucamonga, CA 91730
                                                                        (909) 919−2027
                                                                        Fax: (888) 375−2102
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                       Jason Thomas Hatcher
                                                                       MYERS LAW GROUP, APC
                                                                       9327 Fairway View Place
                                                                       Suite 100
                                                                       Rancho Cucamonga, CA 91730
                                                                       909−919−2027
                                                                       Fax: 888−375−2102
                                                                       Email: jhatcher@myerslawgroup.com
                                                                       LEAD ATTORNEY
                                                                       PRO HAC VICE
                                                                       ATTORNEY TO BE NOTICED

                                                                       Alvin F. Ferrara
                                                                       THE MYERS LAW GROUP, APC
                                                                       9327 Fairway View Place, Suite 100
                                                                       Rancho Cucamonga, CA 91730
                                                                       (909) 919−2027
                                                                       Fax: (888) 375−2102
                                                                       PRO HAC VICE
                                                                       ATTORNEY TO BE NOTICED

                                                                       David P. Myers
                                                                       THE MYERS LAW GROUP, APC
                                                                       9327 Fairway View Place, Suite 100
                                                                       Rancho Cucamonga, CA 91730
                                                                       (909) 919−2027
                 Case 1:19-cv-01038-DAD-JLT Document 107Fax: (888)07/30/19
                                                          Filed    375−2101 Page 2 of 12
                                                           Email: dmyers@myerslawgroup.com
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Robert M. Kitson
                                                           THE MYERS LAW GROUP, APC
                                                           9327 Fairway View Place
                                                           Suite 100
                                                           Rancho Cucamonga, CA 91730
                                                           (213) 281−9114
                                                           Fax: (888) 375−2102
                                                           Email: rkitson@myerslawgroup.com
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED


V.
Defendant
RYZE CLAIM SOLUTIONS, LLC                     represented by Alis M. Moon
an Indiana Limited Liability Company                         OGLETREE DEAKINS NASH SMOAK &
formerly known as                                            STEWART, P.C.
EAGLE ADJUSTING SERVICES, INC.                               695 Town Center Drive, Suite 1500
                                                             Costa Mesa, CA 92626
                                                             714−800−7900
                                                             Fax: 714−754−1298
                                                             Email: alis.moon@ogletree.com
                                                             LEAD ATTORNEY
                                                             PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED

                                                           Christopher C. Murray
                                                           OGLETREE DEAKINS NASH SMOAK &
                                                           STEWART, P.C. (Indianapolis)
                                                           111 Monument Circle
                                                           Suite 4600
                                                           Indianapolis, IN 46204
                                                           317−916−2522
                                                           Fax: 317−916−9076
                                                           Email: christopher.murray@ogletreedeakins.com
                                                           ATTORNEY TO BE NOTICED

                                                           Susan H. Jackson
                                                           OGLETREE DEAKINS NASH SMOAK &
                                                           STEWART, P.C. (Indianapolis)
                                                           111 Monument Circle
                                                           Suite 4600
                                                           Indianapolis, IN 46204
                                                           317−916−2540
                                                           Fax: 317−916−9076
                                                           Email: susan.jackson@ogletree.com
                                                           ATTORNEY TO BE NOTICED
                   Case 1:19-cv-01038-DAD-JLT Document 107Thomas
                                                            Filed E. Deer
                                                                  07/30/19 Page 3 of 12
                                                            OGLETREE DEAKINS NASH SMOAK &
                                                            STEWART, P.C. (Chicago)
                                                            155 N. Wacker Drive
                                                            Suite 4300
                                                            Chicago, IL 60606
                                                            (312) 558−1238
                                                            Fax: (312) 807−3619
                                                            Email: thomas.deer@ogletree.com
                                                            ATTORNEY TO BE NOTICED

                                                            Christopher J Archibald
                                                            Ogletree Deakins Nash Smoak & Stewart, P.C.
                                                            695 Town Center Drive
                                                            15th Floor
                                                            Costa Mesa, CA 92626
                                                            714−800−7900−7930
                                                            Fax: 714.754.1298
                                                            TERMINATED: 08/14/2018
                                                            ATTORNEY TO BE NOTICED

Counter Claimant
RYZE CLAIM SOLUTIONS, LLC                      represented by Alis M. Moon
an Indiana Limited Liability Company                          (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                            Christopher C. Murray
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Susan H. Jackson
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Thomas E. Deer
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Christopher J Archibald
                                                            (See above for address)
                                                            TERMINATED: 08/14/2018
                                                            ATTORNEY TO BE NOTICED


V.
Counter Defendant
LESLIE BILLINGS                                represented by Ann Hendrix
an individual                                                 (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                            Jason Thomas Hatcher
             Case 1:19-cv-01038-DAD-JLT Document 107(See above
                                                       Filed   for address)Page 4 of 12
                                                             07/30/19
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED

                                                                    Alvin F. Ferrara
                                                                    (See above for address)
                                                                    ATTORNEY TO BE NOTICED

                                                                    David P. Myers
                                                                    (See above for address)
                                                                    PRO HAC VICE
                                                                    ATTORNEY TO BE NOTICED

                                                                    Robert M. Kitson
                                                                    (See above for address)
                                                                    ATTORNEY TO BE NOTICED


Date Filed   #    Docket Text

12/01/2017   Ï1   NOTICE of REMOVAL from Kern County Superior Court, case number BCV−17−101949 by
                  Leslie Billings. (Filing fee $ 400, receipt number 0972−7392076) (Attachments: # 1 Exhibit A −
                  Summons, Complaint & FAC, # 2 Exhibit B − Service of Process Transmittal Notice, # 3 Exhibit
                  C − Answer to FAC, # 4 Civil Cover Sheet)(Archibald, Christopher) [Transferred from California
                  Eastern on 6/11/2018.] (Entered: 12/01/2017)

12/01/2017   Ï2   DECLARATION of JOHN C. DEVOE re 1 Notice of Removal,. (Archibald, Christopher)
                  [Transferred from California Eastern on 6/11/2018.] (Entered: 12/01/2017)

12/01/2017   Ï3   CORPORATE DISCLOSURE STATEMENT by Defendant Ryze Claim Solutions, LLC, formerly
                  known as Eagle Adjusting Services, Inc.. (Archibald, Christopher) [Transferred from California
                  Eastern on 6/11/2018.] (Entered: 12/01/2017)

12/04/2017   Ï4   CIVIL NEW CASE DOCUMENTS ISSUED: Initial Scheduling Conference set for 3/1/2018 at
                  08:30 AM in Bakersfield, 510 19th Street before Magistrate Judge Jennifer L. Thurston.
                  (Attachments: # 1 Consent Form, # 2 VDRP) (Jessen, A) [Transferred from California Eastern on
                  6/11/2018.] (Entered: 12/04/2017)

12/13/2017   Ï5   DESIGNATION of COUNSEL FOR SERVICE. Added attorney Jason Thomas Hatcher for Leslie
                  Billings (Hatcher, Jason) [Transferred from California Eastern on 6/11/2018.] (Entered:
                  12/13/2017)

12/13/2017   Ï6   CONSENT to JURISDICTION of US MAGISTRATE JUDGE by Leslie Billings. (Hatcher,
                  Jason) [Transferred from California Eastern on 6/11/2018.] (Entered: 12/13/2017)

12/29/2017   Ï7   MOTION to CHANGE VENUE by Ryze Claim Solutions, LLC. Motion Hearing set for 1/29/2018
                  at 01:30 PM in Courtroom 2 (AWI) before District Judge Anthony W. Ishii. (Attachments: # 1
                  Memorandum of Points & Authorities, # 2 Declaration of John C. Devoe, # 3 Proposed
                  Order)(Archibald, Christopher) [Transferred from California Eastern on 6/11/2018.] (Entered:
                  12/29/2017)

01/12/2018   Ï8   OPPOSITION by Leslie Billings to 7 MOTION to CHANGE VENUE . (Attachments: # 1
                  Declaration of Jason Hatcher, # 2 Declaration of Plaintiff Leslie Billings)(Hatcher, Jason)
                  [Transferred from California Eastern on 6/11/2018.] (Entered: 01/12/2018)

01/12/2018   Ï9   REQUEST for JUDICIAL NOTICE by Leslie Billings in re 8 Opposition to Motion. (Hatcher,
                  Jason) [Transferred from California Eastern on 6/11/2018.] (Entered: 01/12/2018)
01/22/2018     CaseREPLY
             Ï 10   1:19-cv-01038-DAD-JLT
                           by Ryze Claim Solutions,Document      107 Filed
                                                    LLC re 7 MOTION           07/30/19
                                                                         to CHANGE    VENUEPage    5 of 12
                                                                                                . (Archibald,
                   Christopher) [Transferred from California Eastern on 6/11/2018.] (Entered: 01/22/2018)

01/22/2018   Ï 11   APPENDIX by Ryze Claim Solutions, LLC re 10 Reply filed by Ryze Claim Solutions, LLC.
                    (Archibald, Christopher) [Transferred from California Eastern on 6/11/2018.] (Entered:
                    01/22/2018)

01/22/2018   Ï 12   OBJECTIONS by Defendant Ryze Claim Solutions, LLC to 8 Opposition to Motion.
                    (Attachments: # 1 Proposed Order)(Archibald, Christopher) [Transferred from California Eastern
                    on 6/11/2018.] (Entered: 01/22/2018)

01/25/2018   Ï 13   MINUTE ORDER: (TEXT ENTRY ONLY) The Court has deemed 7 MOTION TO CHANGE
                    VENUE noticed for hearing on 1/29/2018 before Senior District Judge Anthony W. Ishii, suitable
                    for decision WITHOUT oral argument pursuant to Local Rule 230(g). And, as such, the hearing on
                    same is VACATED and the matter will be taken under submission as of that date, signed by
                    District Judge Anthony W. Ishii on 1/25/2018. (Kusamura, W) [Transferred from California
                    Eastern on 6/11/2018.] (Entered: 01/25/2018)

01/26/2018   Ï 14   RESPONSE by Leslie Billings to 12 Objections. (Hatcher, Jason) [Transferred from California
                    Eastern on 6/11/2018.] (Entered: 01/26/2018)

02/16/2018   Ï 15   MINUTE ORDER (TEXT ENTRY ONLY), signed by Magistrate Judge Jennifer L. Thurston on
                    2/16/2018: In light of the pending motion for change of venue, the Initial Scheduling Conference
                    set for 3/1/2018 at 08:30 AM is CONTINUED to 4/26/2018 at 08:45 AM in Bakersfield, 510 19th
                    Street before Magistrate Judge Jennifer L. Thurston. (Hall, S) [Transferred from California Eastern
                    on 6/11/2018.] (Entered: 02/16/2018)

04/05/2018   Ï 16   NOTICE of APPEARANCE by Robert M. Kitson on behalf of Leslie Billings. Attorney Kitson,
                    Robert M. added. (Kitson, Robert) [Transferred from California Eastern on 6/11/2018.] (Entered:
                    04/05/2018)

04/13/2018   Ï 17   MINUTE ORDER (TEXT ENTRY ONLY), signed by Magistrate Judge Jennifer L. Thurston on
                    4/13/2018: In light of the pending motion for change of venue, the Initial Scheduling Conference
                    set for 4/26/2018 at 08:45 AM is CONTINUED to 5/30/2018 at 09:00 AM in Bakersfield, 510
                    19th Street before Magistrate Judge Jennifer L. Thurston. (Hall, S) [Transferred from California
                    Eastern on 6/11/2018.] (Entered: 04/13/2018)

05/07/2018   Ï 18   MINUTE ORDER (TEXT ENTRY ONLY), signed by Magistrate Judge Jennifer L. Thurston on
                    5/7/2018: In light of the pending motion for change of venue, the Initial Scheduling Conference set
                    for 5/30/2018 at 09:00 AM is CONTINUED to 6/28/2018 at 09:00 AM in Bakersfield, 510 19th
                    Street before Magistrate Judge Jennifer L. Thurston. (Hall, S) [Transferred from California Eastern
                    on 6/11/2018.] (Entered: 05/07/2018)

06/08/2018   Ï 19   ORDER on Defendant's 7 Motion to Transfer Venue signed by District Judge Anthony W. Ishii on
                    06/07/2018. CASE TRANSFERRED to Southern District of Indiana, Indiana Division. CASE
                    CLOSED. (Flores, E) [Transferred from California Eastern on 6/11/2018.] (Entered: 06/08/2018)

06/11/2018   Ï 20   Case transferred in from District of California Eastern; Case Number 1:17−cv−01600. Original file
                    copy of transfer order and docket sheet received. (Entered: 06/11/2018)

06/11/2018   Ï 21   MAGISTRATE JUDGE's NOTICE of Availability to Exercise Jurisdiction issued. (APD)
                    (Entered: 06/11/2018)

06/12/2018   Ï 22   PROCEDURES AND PRACTICES before Judge Jane Magnus−Stinson revised May 2018.
                    (APD) (Entered: 06/12/2018)

06/21/2018   Ï 23   NOTICE of Appearance by Thomas E. Deer on behalf of Defendant RYZE CLAIM SOLUTIONS,
                    LLC. (Deer, Thomas) (Entered: 06/21/2018)
07/27/2018     CaseNOTICE
             Ï 24   1:19-cv-01038-DAD-JLT       Document
                          of Appearance by Christopher      107 onFiled
                                                       C. Murray    behalf07/30/19   Page
                                                                           of Defendant    6 CLAIM
                                                                                        RYZE of 12
                   SOLUTIONS, LLC. (Murray, Christopher) (Entered: 07/27/2018)

08/06/2018   Ï 25   SCHEDULING ORDER: Initial Pretrial Conference set for 8/30/2018 12:00 PM (Eastern Time) in
                    Telephonic before Magistrate Judge Mark J. Dinsmore. Counsel shall attend the conference by
                    calling the designated telephone number, to be provided by the Court via email generated by the
                    Court's ECF system. The parties shall file a proposed Case Management Plan ("CMP") no fewer
                    than seven days before the pretrial conference. See Order for additional information. Copies via
                    US Mail. Signed by Magistrate Judge Mark J. Dinsmore on 8/6/2018.(SWM) Modified on
                    8/6/2018 (SWM). (Entered: 08/06/2018)

08/09/2018   Ï 26   MOTION for Attorney(s) Jason Hatcher to Appear pro hac vice (Filing fee $100.00, receipt
                    number IP061598), filed by Plaintiff LESLIE BILLINGS. (Attachments: # 1 Exhibit, # 2 Cover
                    Letter, # 3 Text of Proposed Order, # 4 Envelope)(APD) (Entered: 08/09/2018)

08/10/2018   Ï 27   MOTION to Withdraw Attorney Appearance , filed by Defendant RYZE CLAIM SOLUTIONS,
                    LLC. (Attachments: # 1 Text of Proposed Order)(Murray, Christopher) (Entered: 08/10/2018)

08/14/2018   Ï 28   ORDER granting 27 Motion to Withdraw Attorney Appearance. Attorney Christopher J Archibald
                    withdrawn. Signed by Magistrate Judge Mark J. Dinsmore on 8/14/2018. (SWM) (Entered:
                    08/15/2018)

08/14/2018   Ï 29   ORDER granting Jason Hatcher's 26 Motion to Appear pro hac vice on behalf of Plaintiff LESLIE
                    BILLINGS. If not already registered with the Court's Electronic Filing System, Jason Hatcher is
                    ordered to register within ten (10) days of the entry of this order. Copy to Jason Hatcher via US
                    Mail. Signed by Magistrate Judge Mark J. Dinsmore on 8/14/2018. (SWM) (Entered: 08/15/2018)

08/15/2018   Ï 30   MOTION for Attorney(s) Alis M. Moon to Appear pro hac vice (Filing fee $100, receipt number
                    0756−5018991), filed by Defendant RYZE CLAIM SOLUTIONS, LLC. (Attachments: # 1
                    Exhibit A, # 2 Text of Proposed Order)(Murray, Christopher) (Entered: 08/15/2018)

08/16/2018   Ï 31   ORDER granting Alis M. Moon's 30 Motion to Appear pro hac vice on behalf of RYZE CLAIM
                    SOLUTIONS, LLC. If not already registered with the Court's Electronic Filing System, Alis M.
                    Moon is ordered to register within ten (10) days of the entry of this order. Copy to Alis M. Moon
                    via US Mail. Signed by Magistrate Judge Mark J. Dinsmore on 8/16/2018. (SWM) (Entered:
                    08/16/2018)

08/17/2018   Ï 32   MOTION for Attorney(s) Robert M. Kitson to Appear pro hac vice (Filing fee $100.00, receipt
                    number IP061714), filed by Plaintiff LESLIE BILLINGS. (Attachments: # 1 Cover Letter, # 2
                    Text of Proposed Order, # 3 Envelope)(APD) (Entered: 08/20/2018)

08/23/2018   Ï 34   ORDER granting Robert M. Kitson's 32 Motion to Appear pro hac vice on behalf of Plaintiff
                    LESLIE BILLINGS. If not already registered with the Court's Electronic Filing System, Robert M.
                    Kitson is ordered to register within ten (10) days of the entry of this order. Copy to Robert M.
                    Kitson via US Mail. Signed by Magistrate Judge Mark J. Dinsmore on 8/23/2018. (SWM)
                    (Entered: 08/23/2018)

08/23/2018   Ï 35   Joint Proposed CASE MANAGEMENT PLAN TENDERED, filed by Defendant RYZE CLAIM
                    SOLUTIONS, LLC . (Murray, Christopher) (Entered: 08/23/2018)

08/27/2018   Ï 36   MOTION for Attorney(s) David P. Myers to Appear pro hac vice (Filing fee $100.00, receipt
                    number IP061801), filed by Plaintiff LESLIE BILLINGS. (Attachments: # 1 Cover Letter, # 2
                    Text of Proposed Order, # 3 Envelope)(APD) (Entered: 08/27/2018)

08/28/2018   Ï 37   ORDER granting 36 Motion to Appear pro hac vice. Attorney David P. Myers for LESLIE
                    BILLINGS added. If not already registered with the Court's Electronic Filing System, David P.
                    Myers is ordered to register within ten (10) days of the entry of this order. Copy to David P. Myers
              Casevia1:19-cv-01038-DAD-JLT
                      US Mail Signed by MagistrateDocument
                                                   Judge Mark 107   Filed on
                                                              J. Dinsmore 07/30/19
                                                                             8/28/2018.Page 7 of
                                                                                        (SWM)    12
                                                                                              (Entered:
                    08/28/2018)

08/30/2018   Ï 38   ORDER REGARDING PROTECTIVE ORDERS. See Order. Signed by Magistrate Judge Mark J.
                    Dinsmore on 8/30/2018.(SWM) (Entered: 08/30/2018)

08/30/2018   Ï 39   MINUTE ORDER for proceedings held before Magistrate Judge Mark J. Dinsmore: Telephonic
                    Initial Pretrial Conference held on 8/30/2018. Approved Case Management Plan, as amended, to
                    entered by separate order. Telephonic Status Conference set for 10/10/2018 at 10:30 AM (Eastern
                    Time) before Magistrate Judge Mark J. Dinsmore. *SEE ORDER.* Signed by Magistrate Judge
                    Mark J. Dinsmore. (GD) (Entered: 08/30/2018)

08/30/2018   Ï 40   ORDER: CASE MANAGEMENT PLAN APPROVED AS AMENDED. *See All Deadlines.*
                    Signed by Magistrate Judge Mark J. Dinsmore on 8/30/2018. (GD) (Entered: 08/30/2018)

09/06/2018   Ï 41   NOTICE of Service of Initial Disclosures , filed by Plaintiff LESLIE BILLINGS. (Hatcher, Jason)
                    (Entered: 09/06/2018)

09/13/2018   Ï 42   Exhibit List Preliminary, filed by Plaintiff LESLIE BILLINGS. (Hatcher, Jason) (Entered:
                    09/13/2018)

09/13/2018   Ï 43   Witness List Preliminary, filed by Plaintiff LESLIE BILLINGS. (Hatcher, Jason) (Entered:
                    09/13/2018)

09/20/2018   Ï 44   Exhibit List Preliminary, filed by Defendant RYZE CLAIM SOLUTIONS, LLC. (Murray,
                    Christopher) (Entered: 09/20/2018)

09/20/2018   Ï 45   Witness List Preliminary, filed by Defendant RYZE CLAIM SOLUTIONS, LLC. (Murray,
                    Christopher) (Entered: 09/20/2018)

10/15/2018   Ï 47   MINUTE ORDER for proceedings held before Magistrate Judge Mark J. Dinsmore: Telephonic
                    Status Conference held on 10/10/2018. Parties discussed status of discovery. Telephonic Status
                    Conference set for 11/26/2018 at 11:00 AM (Eastern Time) before Magistrate Judge Mark J.
                    Dinsmore. *SEE ORDER.* Signed by Magistrate Judge Mark J. Dinsmore. (GD) (Entered:
                    10/15/2018)

11/19/2018   Ï 48   Unopposed MOTION for Continuance of Status Conference, filed by Defendant RYZE CLAIM
                    SOLUTIONS, LLC. (Attachments: # 1 Text of Proposed Order)(Murray, Christopher) (Entered:
                    11/19/2018)

11/20/2018   Ï 49   ORDER granting 48 Motion for Continuance. The telephonic status conference currently
                    scheduled for November 26, 2018 at 11:00 a.m. is hereby CONTINUED to Wednesday, December
                    5, 2018 at 11:30 a.m. (Eastern). All other requirements of the Court's order dated October 15, 2018
                    47 remain in effect. Signed by Magistrate Judge Mark J. Dinsmore on 11/20/2018. (GD) (Entered:
                    11/20/2018)

11/20/2018   Ï 50   MOTION for Attorney(s) Alvin F. Ferrara to Appear pro hac vice (Filing fee $100.00, receipt
                    number IP062914), filed by Plaintiff LESLIE BILLINGS. (Attachments: # 1 Cover Letter, # 2
                    Text of Proposed Order, # 3 Envelope)(APD) (Entered: 11/26/2018)

11/27/2018   Ï 51   ORDER granting 50 Motion to Appear pro hac vice. Attorney Alvin F. Ferrara for LESLIE
                    BILLINGS added. If not already registered with the Court's Electronic Filing System, Alvin A.
                    Ferrara is ordered to register within ten (10) days of the entry of this order. Copy to Alvin F.
                    Ferrara via US Mail. Signed by Magistrate Judge Mark J. Dinsmore on 11/27/2018. (SWM)
                    (Entered: 11/28/2018)

12/03/2018   Ï 53   ENTRY: Although President Trump has declared a federal holiday on Wednesday, December 5,
                    2018, to support a national day of mourning out of respect for the passing of former President
              CaseGeorge
                   1:19-cv-01038-DAD-JLT        Document
                         H.W. Bush, the Telephonic           107 Filed
                                                   Status Conference set for07/30/19
                                                                             12/5/2018 atPage
                                                                                          11:308AM
                                                                                                 of 12
                                                                                                    in this matter
                    will proceed as scheduled. SO ORDERED. By Magistrate Judge Mark J. Dinsmore on 12/3/2018.
                    (GD) (Entered: 12/03/2018)

12/05/2018   Ï 54   MINUTE ORDER for proceedings held before Magistrate Judge Mark J. Dinsmore: Telephonic
                    Status Conference held on 12/5/2018. Parties discussed status of discovery. Telephonic Status
                    Conference set for 1/2/2019 at 4:45 PM (Eastern Time) before Magistrate Judge Mark J.
                    Dinsmore. *SEE ORDER.* Signed by Magistrate Judge Mark J. Dinsmore. (GD) (Entered:
                    12/06/2018)

12/13/2018   Ï 55   NOTICE of Appearance by Susan H. Jackson on behalf of Defendant RYZE CLAIM
                    SOLUTIONS, LLC. (Jackson, Susan) (Entered: 12/13/2018)

12/21/2018   Ï 56   MOTION for Leave to File First Amended Answer and Counterclaim, filed by Defendant RYZE
                    CLAIM SOLUTIONS, LLC. (Attachments: # 1 Exhibit A− First Amended Answer and
                    Counterclaim, # 2 Text of Proposed Order)(Murray, Christopher) (Entered: 12/21/2018)

01/02/2019   Ï 58   MINUTE ORDER for proceedings held before Magistrate Judge Mark J. Dinsmore: Telephonic
                    Status Conference held on 1/2/2019. Parties discussed status of discovery. Telephonic Status
                    Conference set for 2/1/2019 at 11:45 AM (Eastern Time) before Magistrate Judge Mark J.
                    Dinsmore. *SEE ORDER.* Signed by Magistrate Judge Mark J. Dinsmore. (GD) (Entered:
                    01/04/2019)

01/04/2019   Ï 59   RESPONSE in Opposition re 56 MOTION for Leave to File First Amended Answer and
                    Counterclaim , filed by Plaintiff LESLIE BILLINGS. (Hatcher, Jason) (Entered: 01/04/2019)

01/11/2019   Ï 60   REPLY in Support of Motion re 56 MOTION for Leave to File First Amended Answer and
                    Counterclaim , filed by Defendant RYZE CLAIM SOLUTIONS, LLC. (Murray, Christopher)
                    (Entered: 01/11/2019)

01/24/2019   Ï 61   SCHEDULING ORDER: This cause comes before the Court on Defendant's Motion for Leave to
                    File First Amended Answer and Counterclaim. [Dkt. 56 .] This matter is set for an in−person
                    hearing on Tuesday, February 12, 2019 at 11:00 a.m. (Eastern) in Courtroom 243, United States
                    Courthouse, 46 E. Ohio Street, Indianapolis, Indiana. The parties are ordered to appear by their
                    counsel. Signed by Magistrate Judge Mark J. Dinsmore on 1/24/2019.(SWM) (Entered:
                    01/24/2019)

01/28/2019   Ï 63   MOTION to Certify Class Action and Conditional Collective Action, filed by Plaintiff LESLIE
                    BILLINGS. (Hatcher, Jason) Modified on 6/18/2019 (JDH). (Entered: 01/28/2019)

01/28/2019   Ï 64   Appendix of Exhibits in Support of Motion re 63 MOTION to Certify Class Action and
                    Conditional Collective Action , filed by Plaintiff LESLIE BILLINGS. (Attachments: # 1 Exhibit
                    Exhibit Exhibit A: Barrearas MSJ Order, # 2 Exhibit Exhibit B: Plt. Expert Report, # 3 Exhibit
                    Exhibit C: Plt. Commission Pay Reports Ex. 7 from 30(b)(6) Depo, # 4 Exhibit Exhibit D:
                    Excerpts Rule 30(b)(6) Depo transcript, # 5 Exhibit Exhibit E: Claims Adjuster Job Descriptions
                    Produced at Rule 30(b)(6) Depo, # 6 Exhibit Exhibit F: Excerpts EE Handbook, # 7 Exhibit
                    Exhibit G: Employment Agreements and Schedule A Produced at 30(b)(6) Depo, # 8 Exhibit
                    Exhibit H: Ryze Separate Reimbursement Policy, # 9 Exhibit Exhibit I: Cal. EDD for Billings, #
                    10 Exhibit Exhibit J: Billings Employment Agreement, Sched. A, 2012, # 11 Exhibit Exhibit K:
                    Decl. of Billings, # 12 Exhibit Exhibit L: Ryze Response to Interrogatories, # 13 Exhibit Exhibit
                    M: Ryze Billing Locations, # 14 Exhibit Exhibit N: Billings Employment Agreement, Sched. A,
                    2016, # 15 Exhibit Exhibit O: Decl. of J. Hatcher, # 16 Exhibit Exhibit P: Decl. of R.
                    Kitson)(Hatcher, Jason) (Entered: 01/28/2019)

01/28/2019   Ï 65   BRIEF/MEMORANDUM in Support re 63 MOTION to Certify Class Action and Conditional
                    Collective Action , filed by Plaintiff LESLIE BILLINGS. (Hatcher, Jason) (Entered: 01/28/2019)
01/28/2019     CaseMOTION
             Ï 66   1:19-cv-01038-DAD-JLT
                              For Approval of NoticeDocument    107andFiled
                                                    of Class Action          07/30/19
                                                                        Collective        Page 9filed
                                                                                   Action Notice,  of 12
                                                                                                      by Plaintiff
                   LESLIE BILLINGS. (Attachments: # 1 Exhibit Exhibit 1: Proposed Notice of Action, # 2 Exhibit
                   Exhibit 2: Proposed Consent to Action)(Hatcher, Jason) (Entered: 01/28/2019)

01/29/2019   Ï 67   Submission of Proposed Order Certifying Rule 23 Class Action and Conditional Collective Action,
                    re 63 MOTION to Certify Class Action and Conditional Collective Action, filed by Plaintiff
                    LESLIE BILLINGS. (Hatcher, Jason) (Entered: 01/29/2019)

01/29/2019   Ï 68   Submission of Proposed Order Approving Proposed Class Action and Collective Action Notice, re
                    66 MOTION For Approval of Notice of Class Action and Collective Action Notice, filed by
                    Plaintiff LESLIE BILLINGS. (Hatcher, Jason) (Entered: 01/29/2019)

02/07/2019   Ï 69   MINUTE ORDER for proceedings held before Magistrate Judge Mark J. Dinsmore: Telephonic
                    Status Conference held on 2/1/2019. Parties discussed status of discovery. Conference concluded
                    without further order. Signed by Magistrate Judge Mark J. Dinsmore. (GD) (Entered: 02/08/2019)

02/12/2019   Ï 70   MINUTE ORDER for proceedings held before Magistrate Judge Mark J. Dinsmore: Hearing held
                    on 2/12/2019 re 56 Defendant's Motion for Leave to File First Amended Answer and
                    Counterclaim. For reasons set forth in greater detail during hearing, Court finds that Defendant's
                    motion is well taken & Plaintiff's objections thereto are without merit. Accordingly, 56
                    Defendant's motion is hereby GRANTED. On or before February 15, 2019, Defendant shall file
                    its amended answer and counterclaim in substantially the same format submitted with Defendant's
                    motion. Signed by Magistrate Judge Mark J. Dinsmore. (GD) (Entered: 02/12/2019)

02/14/2019   Ï 71   Amended ANSWER to Complaint (Notice of Removal) , COUNTERCLAIM against LESLIE
                    BILLINGS, filed by RYZE CLAIM SOLUTIONS, LLC. (Attachments: # 1 Exhibit 1 −
                    Employment Agreement, # 2 Exhibit 2 − 7/5/16 Email to Billings)(Murray, Christopher) (Entered:
                    02/14/2019)

02/22/2019   Ï 72   MOTION for Extension of Time to Related to Class Certification Deadlines, filed by Defendant
                    RYZE CLAIM SOLUTIONS, LLC. (Attachments: # 1 Text of Proposed Order)(Murray,
                    Christopher) (Entered: 02/22/2019)

02/25/2019   Ï 73   ORDER GRANTING MOTION FOR EXTENSION OF TIME RELATED TO CLASS
                    CERTIFICATION DEADLINES − This matter has come before the Court on Defendant RYZE
                    Claims Solutions, LLC's Motion for Extension of Time Related to Class Certification Deadlines.
                    The Court, having been duly advised in the premises, hereby GRANTS said Motion 72 . IT IS
                    THEREFORE ORDERED, ADJUDGED, AND DECREED that Defendant shall have until March
                    13, 2019 to file its response to Plaintiff's Motion to Certify a Combined Class. Discovery related to
                    class certification issues shall be completed on or before March 25, 2019. Plaintiff shall have until
                    March 28, 2019 to file a reply to Defendant's response. Defendant shallhave until April 11, 2019 to
                    file a surreply if Plaintiff's reply introduces new arguments or evidence in reply outside the scope
                    of Defendant's response. Signed by Judge Jane Magnus−Stinson on 2/25/2019. (JDH) (Entered:
                    02/25/2019)

02/28/2019   Ï 74   Plaintiff/Counterclaim Defendant L. Billings' Reply, Affirmative Defenses and ANSWER to 71
                    Answer to Complaint (Notice of Removal)Counterclaim for Damages & Injunctive Relief, filed by
                    LESLIE BILLINGS.(Hatcher, Jason) (Entered: 02/28/2019)

03/13/2019   Ï 75   NOTICE of Filing Manual by All Defendants (Murray, Christopher) (Entered: 03/13/2019)

03/13/2019   Ï 76   MOTION to Strike Expert Report of Bennett Berger, filed by Defendant RYZE CLAIM
                    SOLUTIONS, LLC. (Attachments: # 1 Text of Proposed Order)(Murray, Christopher) (Entered:
                    03/13/2019)

03/13/2019   Ï 77   BRIEF/MEMORANDUM in Support re 76 MOTION to Strike Expert Report of Bennett Berger ,
                    filed by Defendant RYZE CLAIM SOLUTIONS, LLC. (Murray, Christopher) (Entered:
             Case03/13/2019)
                  1:19-cv-01038-DAD-JLT Document 107 Filed 07/30/19 Page 10 of 12
03/13/2019   Ï 78   RESPONSE in Opposition re 63 MOTION to Certify Class Action and Conditional Collective
                    Action , filed by Defendant RYZE CLAIM SOLUTIONS, LLC. (Murray, Christopher) (Entered:
                    03/13/2019)

03/13/2019   Ï 79   MOTION for Summary Judgment on Plaintiff's Claims Under the Fair Labor Standards Act, filed
                    by Defendant RYZE CLAIM SOLUTIONS, LLC. (Murray, Christopher) (Entered: 03/13/2019)

03/13/2019   Ï 80   BRIEF/MEMORANDUM in Support re 79 MOTION for Summary Judgment on Plaintiff's
                    Claims Under the Fair Labor Standards Act , filed by Defendant RYZE CLAIM SOLUTIONS,
                    LLC. (Murray, Christopher) (Entered: 03/13/2019)

03/13/2019   Ï 81   Designation of Evidence re 80 Brief/Memorandum in Support, 78 Response in Opposition to
                    Motion , filed by Defendant RYZE CLAIM SOLUTIONS, LLC. (Attachments: # 1 Exhibit A −
                    Declaration of Judy Roach, # 2 Exhibit B − Declaration of Ryan Bramlett, # 3 Exhibit C − Manual
                    Filing of audio recording, # 4 Exhibit D − Declaration of Denise Simpson, # 5 Exhibit E −
                    Transcript of Deposition of Billings, # 6 Exhibit F − Exhibits from Depo of Billings, # 7 Exhibit G
                    − 1969 DOL Wage and Hour Opinion, # 8 Exhibit H − 2006 DOL Wage and Hour
                    Opinion)(Murray, Christopher) (Entered: 03/13/2019)

03/14/2019   Ï 82   Remark: One CD received re 75 NOTICE of Manual Filing by Defendant RYZE CLAIM
                    SOLUTIONS, LLC. (JDH) (Entered: 03/14/2019)

03/27/2019   Ï 83   RESPONSE in Opposition re 76 MOTION to Strike Expert Report of Bennett Berger , filed by
                    Plaintiff LESLIE BILLINGS. (Attachments: # 1 Exhibit A − Declaration of Bennett
                    Berger)(Hatcher, Jason) (Entered: 03/27/2019)

03/27/2019   Ï 84   Submission of Proposed Order Denying Defendant's, re 76 MOTION to Strike Expert Report of
                    Bennett Berger, filed by Plaintiff LESLIE BILLINGS. (Hatcher, Jason) (Entered: 03/27/2019)

03/28/2019   Ï 85   REPLY in Support of Motion re 63 MOTION For Approval of Notice of Class Action and
                    Collective Action Notice , filed by Plaintiff LESLIE BILLINGS. (Attachments: # 1 Appendix of
                    Exhibits to Pl Reply ISO Motion to Certify Class Action, # 2 Exhibit Q − Def Rule 26(a) Initial
                    Disclosures, # 3 Exhibit R − Pl Meet and Confer re Def Discovery Responses, # 4 Exhibit S − Def
                    Response to Pl Request for Documents Set One, # 5 Exhibit T − Transcript Excerpts from the
                    Deposition of Bramblett, # 6 Exhibit U − Excerpts from DOL Field Operations Handbook, # 7
                    Exhibit V − Transcript Excerpts from the Deposition of Billings, # 8 Exhibit W − Transcript from
                    Feb 12 2019 Hearing on Def Motion for Leave)(Hatcher, Jason) Modified on 4/3/2019 (JDH).
                    (Entered: 03/28/2019)

04/03/2019   Ï 86   REPLY in Support of Motion re 76 MOTION to Strike Expert Report of Bennett Berger , filed by
                    Defendant RYZE CLAIM SOLUTIONS, LLC, Counter Claimant RYZE CLAIM SOLUTIONS,
                    LLC. (Murray, Christopher) (Entered: 04/03/2019)

04/05/2019   Ï 87   MOTION for Extension of Time to File Response to April 24, 2019 re 79 MOTION for Summary
                    Judgment on Plaintiff's Claims Under the Fair Labor Standards Act , filed by Plaintiff LESLIE
                    BILLINGS. (Attachments: # 1 Declaration of J. Hatcher ISO Pl Motion for Extension to
                    File)(Hatcher, Jason) (Entered: 04/05/2019)

04/05/2019   Ï 88   Submission of Proposed Order Granting, re 87 MOTION for Extension of Time to File Response
                    to April 24, 2019 re 79 MOTION for Summary Judgment on Plaintiff's Claims Under the Fair
                    Labor Standards Act , filed by Plaintiff LESLIE BILLINGS. (Hatcher, Jason) (Entered:
                    04/05/2019)

04/08/2019   Ï 89   ORDER GRANTING PLAINTIFF'S MOTION FOR EXTENSION OF TIME FOR PLAINTIFF
                    TO FILE A RESPONSE IN OPPOSITION OF DEFENDANT'S MOTION FOR SUMMARY
             CaseJUDGMENT
                  1:19-cv-01038-DAD-JLT        Document
                            − This matter has come         107
                                                   before the    Filed
                                                              Court     07/30/19
                                                                    on Plaintiff LesliePage   11 Motion
                                                                                        Billings' of 12 for
                    Extension of Time to file his Response in Opposition of Defendant's Motion for Summary
                    Judgment on Plaintiff's Claims Under the Fair Labor Standards Act. The Court, having been duly
                    advised in the premises, hereby GRANTS said Motion 87 . IT IS THEREFORE ORDERED,
                    ADJUDGED, AND DECREED that Plaintiff shall have until April 24, 2019 to file his response to
                    Defendant's Motion for Summary Judgment on Plaintiff's Claims Under the Fair Labor Standards
                    Act. Signed by Judge Jane Magnus−Stinson on 4/8/2019. (JDC) (Entered: 04/08/2019)

04/24/2019   Ï 90   NOTICE of FILING of OFFICIAL TRANSCRIPT of Teleconference held before Magistrate
                    Judge Mark J. Dinsmore on 02/12/19 (Howie−Walters, Laura) (Entered: 04/24/2019)

04/24/2019   Ï 91   TRANSCRIPT of Teleconference held on 02/12/19 before Magistrate Judge Mark J. Dinsmore.
                    (18 pages.) Court Reporter/Transcriber: Laura Howie−Walters (Telephone: (317) 632−3422).
                    Please review Local Rule 80−2 for more information on redaction procedures. Redaction
                    Statement due 5/15/2019. Release of Transcript Restriction set for 7/23/2019. (Howie−Walters,
                    Laura) Released on 7/24/2019 (SWM). (Entered: 04/24/2019)

04/24/2019   Ï 92   RESPONSE in Opposition re 79 MOTION for Summary Judgment on Plaintiff's Claims Under the
                    Fair Labor Standards Act , filed by Plaintiff LESLIE BILLINGS. (Hatcher, Jason) (Entered:
                    04/24/2019)

04/24/2019   Ï 93   Appendix of Exhibits in Support of Response in Opposition to Motion re 79 MOTION for
                    Summary Judgment on Plaintiff's Claims Under the Fair Labor Standards Act , filed by Plaintiff
                    LESLIE BILLINGS. (Attachments: # 1 Exhibit A−Roach Depo Transcript Excerpts, # 2 Exhibit
                    B− Rule 30(b)(6) Bramblett Depo Transcript Excerpts, # 3 Exhibit C− Billings Depo Transcript
                    Excerpts, # 4 Exhibit D− B Berger Expert Report, # 5 Exhibit E− Billings Declaration ISO Motion
                    for Class Certification, # 6 Exhibit F− Section 22g07 and Section 22g05 from DOL Field
                    Handbook, # 7 Exhibit G− Exhibit 2 of Deposition of Judy Roach, # 8 Exhibit H− Exhibit 7 of
                    Deposition of Judy Roach − Plaintiff's Commission Pay Reports, # 9 Exhibit I− July 6, 2006 DOL
                    Opinion Letter)(Hatcher, Jason) (Entered: 04/24/2019)

05/03/2019   Ï 94   MOTION for Extension of Time to File Reply to May 15, 2019 re 79 MOTION for Summary
                    Judgment on Plaintiff's Claims Under the Fair Labor Standards Act , filed by Defendant RYZE
                    CLAIM SOLUTIONS, LLC. (Attachments: # 1 Text of Proposed Order)(Jackson, Susan)
                    (Entered: 05/03/2019)

05/06/2019   Ï 95   RESPONSE to Motion re 94 MOTION for Extension of Time to File Reply to May 15, 2019 re 79
                    MOTION for Summary Judgment on Plaintiff's Claims Under the Fair Labor Standards Act , filed
                    by Plaintiff LESLIE BILLINGS. (Attachments: # 1 Exhibit A − Meet & Confer email)(Hatcher,
                    Jason) (Entered: 05/06/2019)

05/06/2019   Ï 96   ORDER GRANTING MOTION FOR EXTENSION OF TIME FOR REPLY BRIEF IN
                    SUPPORT OF MOTION FOR SUMMARY JUDGMENT − This matter has come before the
                    Court on Defendant RYZE Claims Solutions, LLC's Motion for Extension of Time for Reply Brief
                    in Support of Defendant's Motion for Summary Judgment. The Court, having been duly advised in
                    the premises, hereby GRANTS said Motion 94 . IT IS THEREFORE ORDERED, ADJUDGED,
                    AND DECREED that Defendant shall have until May 15, 2019 to file its reply to Plaintiff's
                    Opposition to Defendant's Motion for Summary Judgment. Signed by Judge Jane Magnus−Stinson
                    on 5/6/2019. (JDH) (Entered: 05/06/2019)

05/15/2019   Ï 97   REPLY in Support re 79 MOTION for Summary Judgment on Plaintiff's Claims Under the Fair
                    Labor Standards Act , filed by Defendant RYZE CLAIM SOLUTIONS, LLC. (Attachments: # 1
                    Exhibit I − Roach Dep Excerpt Pages, # 2 Exhibit J − Signed Declaration of Karla Elliott, # 3
                    Exhibit K − Declaration of Andrea Brovont)(Murray, Christopher) Modified on 5/16/2019 (JDH).
                    (Entered: 05/15/2019)

05/22/2019   Ï 98
                CaseSurreply
                     1:19-cv-01038-DAD-JLT       Document
                             re 79 MOTION for Summary      107on Plaintiff's
                                                      Judgment   Filed 07/30/19      Pagethe
                                                                             Claims Under  12Fair
                                                                                              of 12
                                                                                                  Labor
                      Standards Act , filed by Plaintiff LESLIE BILLINGS. (Hatcher, Jason) (Entered: 05/22/2019)

 05/22/2019    Ï 99   Appendix of Exhibits in Support of Surreply to Motion re 79 MOTION for Summary Judgment on
                      Plaintiff's Claims Under the Fair Labor Standards Act , filed by Plaintiff LESLIE BILLINGS.
                      (Attachments: # 1 Exhibit Exhibit J Excerpts Bramblett Deposition Transcript, # 2 Exhibit Exhibit
                      K 5.15.19 Correspondence from Def., # 3 Exhibit Exhibit L 5.15.19 Email Service, # 4 Exhibit
                      Exhibit M Bramblett Depo Exh. 8, # 5 Exhibit Exhibit N Bramblett Depo Exh. 2, # 6 Exhibit
                      Exhibit O Excerpts Bramblett Depo Exh. 1)(Hatcher, Jason) (Entered: 05/22/2019)

 06/18/2019   Ï 100   ENTRY − Mr. Billings' factual arguments suffer from a complete lack of evidentiary support.
                      Because Mr. Billings was exempt from the FLSA's minimum and overtime wage requirements, his
                      FLSA claims fail as a matter of law. The Court therefore GRANTS Ryze's Motion for Summary
                      Judgment. 79 Because Mr. Billings does not have a viable FLSA claim, the Court DENIES IN
                      PART Mr. Billings' pending Motion to Certify Combined Class Action and FLSA Collective
                      Action 63 to the extent it seeks FLSA collective action certification. See Weil v. Metal Techs.,
                      Inc., 2019 WL 2281567, at *4 (7th Cir. 2019) (publication pending) (affirming decertification
                      where plaintiffs lacked "a theory of liability"). The remainder of Mr. Billings' Motion to Certify
                      and the other pending motions remain under advisement. Their treatment will be addressed by
                      separate entry. (See Entry). Signed by Judge Jane Magnus−Stinson on 6/18/2019. (JDH) (Entered:
                      06/18/2019)

 06/20/2019   Ï 101   ORDER TO SHOW CAUSE − The Court ORDERS the parties to show cause why this matter
                      should not be transferred to U.S. District Court for the Eastern District of California for further
                      proceedings. Ryze shall respond to this Order on or before June 28, 2019. Mr. Billings may reply
                      on or before July 8, 2019. (See Order). Signed by Judge Jane Magnus−Stinson on 6/20/2019.(JDH)
                      (Entered: 06/20/2019)

 06/28/2019   Ï 102   APPENDIX in support of 103 Response to Order to Show Cause by RYZE CLAIM SOLUTIONS,
                      LLC. (Attachments: # 1 Exhibit 1 − Declaration of Denise Simpson, # 2 Exhibit 2 − Declaration of
                      Karla Elliott)(Murray, Christopher) Modified on 7/1/2019 (JDH). (Entered: 06/28/2019)

 06/28/2019   Ï 103   RESPONSE to Order to Show Cause, re 101 Order to Show Cause, filed by Defendant RYZE
                      CLAIM SOLUTIONS, LLC, Counter Claimant RYZE CLAIM SOLUTIONS, LLC. (Murray,
                      Christopher) (Entered: 06/28/2019)

 07/08/2019   Ï 104   RESPONSE Plaintiff Reply, re 101 Order to Show Cause, filed by Plaintiff LESLIE BILLINGS.
                      (Hatcher, Jason) (Entered: 07/08/2019)

 07/29/2019   Ï 105   CLOSED TRANSFER to Eastern District of California − Pursuant to 28 U.S.C. § 1404(a), the
                      Court concludes that "the interest of justice" warrants transfer of this matter to the U.S. District
                      Court for the Eastern District of California. The Court therefore directs the Clerk to effectuate the
                      transfer forthwith. The Clerk shall terminate all motions on this Court's docket only. (See Order).
                      Signed by Judge Jane Magnus−Stinson on 7/29/2019.(JDH) (Entered: 07/29/2019)

 07/29/2019   Ï 106   Transfer Letter to Clerk of the Eastern District of California. Case transferred electronically to
                      Eastern District of California, on July 29, 2019. (JDH) (Entered: 07/29/2019)

Case #: 1:18−cv−01767−JMS−MJD
